 In the Matter of ST. PAUL BRASS FOUNDRY Co., EMPLOYERandARTHUR LANG ET AL., PETITIONERSandINTERNATIONAL MOLDERS ANDFOUNDRY WORKERSUNION, LOCAL 232, AFL, UNIONCase No. 18-RD-10.-Decided July 28,1948DECISIONANDORDERUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners, represented by employee Arthur Lang, are indi-viduals employed as production workers by the Employer.Theyassert that the Union is no longer their bargaining representative asdefined in Section 9 (a) of the amended Act.3.InternationalMolders and Foundry Workers Union of NorthAmerica, Local 232, herein called the union, is a labor organizationaffiliated with the American Federation of Labor, and was certified bythe Minnesota State Conciliator in late 1945 or early 1946. The Union'slast contract with the Employer expired on March 31,1948.4. In view of the Union's disclaimer of its status as bargainingrepresentative of the Petitioners, no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.,*Chairman Herzog and Members Reynolds and Murdock.1SeeMatter of LehighValley Broadea8ting Company,77 N. L.R. B. 931.78 N. L. R. B., No. 71.623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDEREDthat the petition filed by Arthur Lang,et al.,employed by the St. Paul Brass Foundry Co., St. Paul, Minnesota,for decertification of International Molders and Foundry WorkersUnion, Local 232, AFL, as their bargaining representative, be, and ithereby is, dismissed.